UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2088


LEONARD MULLINS,

                    Plaintiff - Appellant,

             v.

HARCO NATIONAL INSURANCE COMPANY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:19-cv-00573-MHL)


Submitted: September 30, 2021                                 Decided: October 19, 2021


Before RICHARDSON and RUSHING, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Frank H. Hupfl, III, Geoffrey R. McDonald, GEOFF MCDONALD & ASSOCIATES,
Richmond, Virginia, for Appellant. Thomas S. Garrett, HARMAN CLAYTOR
CORRIGAN & WELLMAN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Leonard Mullins appeals from the district court’s order granting summary judgment

in favor of Harco National Insurance Company in his action in which he alleged that Harco

breached its contract with Evelyn Logging, Inc., Mullins’ employer, by failing to provide

benefits to him under the uninsured motorist provision of the insurance policy. We have

reviewed the record included on appeal as well as the parties’ briefs and we find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Mullins v. Harco Nat’l Ins. Co., No. 3:19-cv-00573-MHL (E.D. Va. Sept. 9, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2